DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4-6, 8-14, 17, and 18 are objected to because of the following informalities:  
In claims 1 and 10, the drawing reference numbers should be deleted throughout the claims.
In claim 1, “is” should be changed to --being-- in line 7; and --that-- should be added before “is” in line 8.
In claim 11, “the wall” should be changed to --a wall-- in line 2.
Claims 4-6, 8, 9, 12-14, 17, and 18 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Allowable Subject Matter
Claims 1, 4-6, 8-14, 17, and 18 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A battery-free sensor probe for measuring the temperature of food, the sensor probe comprising a thermal isolation device that is provided to thermally insulate the circuit board from the antenna; wherein the sensor probe harvests energy from a near field communication radio frequency transmitter positioned near the sensor probe (claim 1).
A system for measuring the temperature of food in an oven, the system comprising:
an antenna which is spaced from the near field communication radio frequency identification device by a thermal isolation device; and wherein the near field communication radio frequency transmitter sends a signal to the near field communication radio frequency identification device of the battery-free sensor probe to communicate with and power the battery-free sensor probe (claim 10).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot in view of the allowable subject matter and the new objections stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
9/9/22